PLAINTIFFS in error, the executors, trustees and beneficiaries, under the terms of the will of Estelle B. Hunter, deceased, will be herein referred to as objectors, and defendants in error as the state.
In the course of administration in the county court, the estate was subject to an inheritance tax under the provisions of the statutes of the state of Colorado. The *Page 281 
assessment was made against the estate, approved by the court, and paid without objection in due course. In addition thereto, the estate was held to be subject to an additional tax under the provisions of chapter 145, Session Laws of 1933, which, including the title, is as follows:
"An act to provide funds for the payment of old age pensions and for the assistance of aged, indigent persons.
"Section 1. In addition to all other fees, charges, and impositions now fixed by law, there shall be assessed and collected by the Governmental Department, person, or party in charge, under whose jurisdiction the present collection is now required by law, the following fees, charges, sums and impositions, which fees, charges, impositions and sums are to be used for the purposes of this Act and not otherwise.
"(a) Ten per cent (10%) additional amount to the fees which are due and paid to the Secretary of State, upon incorporation of any corporation or association for profit.
"(b) An additional sum of One ($1.00) Dollar to be paid annually, for the registration or re-registration of motor vehicles.
"(c) Ten per cent (10%) additional upon the amount of any tax payable under the provisions of the inheritance tax laws of this State.
"In computing the amount of the additional tax as provided in this Section, the nearest multiple to five cents (5¢) shall be taken in all cases."
To the order approving and confirming this ten per cent additional tax under paragraph (c), the objectors filed written objections, relating to the validity of the tax, as well as the amount ordered to be paid. Demurrers to these objections were sustained. Objectors elected to stand on the objections as made, and now prosecute this writ of error.
The contentions embraced in the objections are: That the act, under which the additional levy was made, conflicts with the following constitutional provisions: *Page 282 
"(a) Article X, Section 7, Colorado Constitution, which prohibits the General Assembly from imposing taxes for the purposes of any county, city, town or other municipal corporation;
"(b) Article X, Section 3, Colorado Constitution, which requires that all taxes shall be uniform upon the same class of subjects within the territorial limits of the authority levying the tax;
"(c) Article V, Section 25, Colorado Constitution, which prohibits the General Assembly from passing local or special laws;
"(d) The provision of the Fourteenth Amendment to the Constitution of the United States, which prohibits the denial by any state to any person within its jurisdiction of the equal protection of the laws;
"(e) The provision of the Fourteenth Amendment to the Constitution of the United States, by which each state is prohibited from depriving any person of property without due process of law, and the like provision of Article II, Section 25, Colorado Constitution;
"(f) Article V, Section 21, Colorado Constitution, which provides that no bill except general appropriation bills, shall be passed containing more than one subject, which shall be clearly expressed in its title;
"(g) Article V, Section 24, Colorado Constitution, which provides that no law shall be revived or amended or the provisions thereof extended or conferred by reference to its title only, but so much thereof as is revived, amended, extended or conferred shall be re-enacted and published at length."
Further grounds of objection are that: "Without waiver of or prejudice to said contention that the exaction here attempted to be imposed is wholly without authority and completely invalid, and the amount thereof, as here attempted to be imposed, is excessive and beyond authority of law, in that the 10% referred to in paragraph (c) of Section 1 of Chapter 145, Session Laws 1933 was in this instance applied, not to the amount of the *Page 283 
inheritance tax actually payable and paid in the Matter of the Estate of Estelle Hunter, Deceased, but to the amount thereof as it would have been if the payment thereof had not been made within six months after the death of said decedent."
[1] It is contended that the act imposes a new tax, distinct from the inheritance tax. We hold that the act is not susceptible to that interpretation. It is by appropriate words, definitely anchored to the operation of the existing inheritance tax law, with manifest intent that it be an additional and not a separate and distinct tax.
[2] We approach the determination of the questions presented with abidance in the familiar rule, that we are not at liberty to hold an act unconstitutional, unless it is clearly so. If a reasonable doubt appears, the resolution of that doubt must be in a pronouncement of the validity of the questioned act. The objections presented may be discussed under three major heads. First: That the act imposes a tax for county purposes in violation of section 7, article 10, Colorado Constitution. Second: That it is in violation of the "due process," "uniformity," and "equal protection" clauses of both state and federal constitutions. Third: That it is in violation of sections 21 and 24, of article 5 of the Colorado Constitution which refer to the subject and titles of acts, and the amendment or extension of laws.
Section 7 of article 10, of the Colorado Constitution is as follows: "The general assembly shall not impose taxes for the purposes of any county, city, town or other municipal corporation, but may by law, vest in the corporate authorities thereof respectively, the power to assess and collect taxes for all purposes of such corporation."
A discussion similar to the one now before us occurred in the case of Walker v. Bedford, 93 Colo. 400, 26 P.2d 1051, on an essentially different act there in question, which provided for the relief of the poor and destitute. This court, by the majority opinion, held that act to be for a county purpose. Since the announcement of that *Page 284 
decision, the present law has been enacted, and it is a reasonable presumption that the legislature at the time of the passage of the act here in question was cognizant of the declaration by this court, that as the law then stood, such was a county function, and with that realization, exercised its discretionary power in acting for, as it is said, the public good, and fixed and determined the purpose of this act as a state duty, and governmental function. That this is a legislative prerogative cannot be denied.
The test, as to "county purposes," is, Is it for strictly county uses, for which the county or its inhabitants alone would benefit, or is it for a purpose in which the entire state is concerned or will benefit? In the existing law, chapter 144, S.L. 1933, counties as such are disregarded. The counties are, or any county is, left free to act, for what they, or it, may determine to be the particular or local need. The burden of supplying funds under chapter 144 rests solely upon the state. The state retains control of the funds so created and raised, but passes it in trust to the county commissioners, as trustees, subject to the order of the county court for its distribution.
[3] Subsection (c) of section 1, chapter 145, S.L. 1933, is not subject to the objection that it lays an additional tax to that already authorized by law without specifically amending the existing law. We have numerous instances of levies, additional to those authorized by existing laws, and many such instances are to be found in ad valorem property taxes for state purposes or for the use of state institutions. Chapter 145, as a whole, imposes three additional excise taxes for only one purpose. This is permissible. This court has so announced with reference to our general revenue act of 1902, which imposed various excise taxes for general revenue. Such contemporary legislation lends strength to our exposition of the statute here in question.
[4] As to the question whether subsection (c) of section 1, chapter 145, offends against section 7, article 10, *Page 285 
of the Constitution, in that it lays a tax for a county purpose, its solution must depend solely upon whether or not chapter 144, Session Laws 1933 (the Old Age Pension Act), so offends. As to this, chapter 144 has not been directly attacked in this case, but if subsection (c) section 1, chapter 145, is vulnerable to this objection, chapter 144 is likewise assailable. That chapter 144 does not so offend, is the irresistible conclusion to be drawn from the opinion of Mr. Justice Burke, of this court on petition for rehearing in the case of Walker v. Bedford, 93 Colo. 400,26 P.2d 1051. Quoting from that opinion, in which chapter 14, S.L. Ex. Sess. 1933, an act providing additional emergency relief funds by the imposition of additional registration fees upon motor vehicles to become a "County Emergency Relief Fund," limited to collections within the county and to be distributed by the "Board of County Commissioners," was held unconstitutional, we find the following: "This act fixes the duty, imposed by it, upon the county. * * * It provides for no assistance to any county from without. It is therefore a legislative declaration that a function to be discharged under it is a county function and that the tax imposed by it is for county purposes." Such cannot be said as to chapter 144, S.L. 1933, the latest legislative enactment on this subject, which lays a statewide tax for a purpose that is without county limitations.
The Constitution neither defines "county purpose" nor prevents the legislature from doing so. It does prevent the legislature from singling out, at its pleasure, one or more counties, levying a tax upon the property therein for the uses and purposes singular to such county or counties, which would be of no statewide interest or concern, but does not prevent the levy of a tax, the distribution of which will reach the beneficial subjects wherever located, within the state, according to proportionate needs. This then becomes a common burden of government which rests upon all subjects thereof, as each may be affected. The constitutional section under discussion *Page 286 
(section 7, article X) contains a specific restriction upon the legislature, and in turn provides for a specific grant to the county. It is evident that this right, which the legislature was empowered to give to a county, town or municipality to exercise for itself, was withheld from the legislature, undoubtedly with the view that the limited needs, uses and purposes of such local communities could be better determined by those directly affected. This would include the purpose here involved, if it still remained a county function or purpose; but under the present act, the county and its officials are stripped of all authority except as trustees for its distribution.
[5, 6] The state has by this act declared this to be a public purpose, designated its uses, and by further and additional tax, placed the proceeds in the public treasury. If distribution thereof is made for public uses and purposes, as directed, it is not offensive to the "due process" constitutional provisions nor to the "equal protection" and "uniformity" clauses, since as to equality, exactness is not required. Magoun v. Ill. Tr.  Sav. Bk., 170 U.S. 283,18 Sup. Ct. 594, 42 L. Ed. 1037. It must operate the same on all subjects under like circumstances, only in its imposition. The tax here imposed, as hereinbefore stated, is a further and additional tax, directly akin to the present inheritance tax provisions. That these provisions are not in violation of the "equal protection" and "due process" clauses, has long been settled, and in addition thereto they have been declared by this court to be excise taxes and not subject to the application of the "uniformity" clause, since that applies only to direct or ad valorem taxes. The argument that the tax falls only upon a certain class, if sound, would be applicable to all excise taxes, as such are paid by those who enjoy the privilege taxed. If legally taken from the taxpayer and applied to lawful governmental uses, his concern is ended. The public nature of the tax is not changed because few directly benefit. Those who benefit from an inheritance and are required to pay the tax, in turn *Page 287 
benefit directly or indirectly, as the case may be, like other citizens, from the tax they have paid. The same authorities, who now have the right to adjudicate the same subject-matter, that of inheritance tax, are vested with the enforcement and collection of the tax imposed by the present act.
[7] Reference to the title of the act discloses clearly, and without doubt, one distinct subject. That is to provide funds. Whatever means, if one or more, that may be resorted to for carrying out the object, other subjects are not thereby added. The ways designated are germane to the purpose, and are, therefore, incident to, and within the title.
[8] It is contended that subsections (a) and (b) of the act, chapter 145, S.L. 1933, imposing additional corporation filing fee, and additional motor vehicle fees, are police regulations, and that the additional inheritance tax under subsection (c) is imposed by the taxing power. This refinement does not affect the act, as all the taxes thereby imposed are for revenue, and not laid under police regulations. If subsection (c) of section 1 of the act, upon which the attack is directed, standing alone does not violate section 24, article 5 of the Constitution, then that part of the act would endure by virtue of the general severability rule. That it does not so violate is clear, when it appears that for the enforcement of its purpose, it relates to and necessarily refers to a general law. DenverCircle R. Co. v. Nestor, 10 Colo. 403, 15 P. 714.
The judgment is affirmed.
MR. JUSTICE CAMPBELL and MR. JUSTICE HILLIARD dissent.